DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group (I), claims 1 – 17 in the reply filed on 01/10/2022 is acknowledged.
Claims 18 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5/I.5 and I.7, the recitations of “causes axial displacement of the first blade holder” and “”axial displacement with the first blade holder” make the claim unclear and vague, 
For the sake of examination, the axial displacement is interpreted as referring to along a longitudinal axis defined by the body portion and being relative to the body portion.
In claim 1/I.8, the recitation of “a first axis” makes the claim unclear and vague, as for not specifying the correlation of such axis with the body portion, first blade holder and/or first blade, clarification is requested.
For the sake of examination, the first axis is interpreted as referring to an axis defined by the first blade.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 10, 13 and 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman et al. (US Pub. 2011/0224497 A1).
Claim 1, Weiman discloses a surgical retractor [abstract, Figs. 1 – 28] comprising: 
a body portion [defined by at least a portion of housing 60, i.e. Fig.7] including: 
a rotatable knob [actuator 48]; 
a first blade holder [at least a portion of 28] operatively coupled with the rotatable knob such that rotation of the rotatable knob causes axial displacement of the first blade holder [¶39]; and 

first and second retractor arms [at least a portions of arms 20 and 24] operatively coupled to the body portion [Figs. 5 – 8], the first and second retractor arms including respective second and third blades detachably secured thereto [at least a portions of blades 12 and 14, Fig.4], the first and second retractor arms transitionable between an approximated configuration in which the second and third blades are proximate each other [Fig.1], and a spaced apart configuration in which the second and third blades are spaced apart from each other [Fig.3, ¶37], the second and third blades configured to angulate about respective second and third axes that are defined by the respective first and second retractor arms [wherein actuation of actuators 54 configured to angulate blades 12 and 14 about their axes, ¶40].  
Claims 5 – 10, 13 and 15 – 17, Weiman discloses the limitations of claim 1, as above, and further, Weiman discloses (claim 5) wherein the first and second retractor arms are pivotably coupled to respective opposing sides of the body portion [Figs.5 – 8, ¶46 - ¶48]; (claim 6) wherein the first blade holder is configured to secure the first blade thereto by a locking screw [fastener 148, Fig.7, ¶48]; (claim 7) wherein the first blade is configured for axial displacement independent of the angulation thereof [the blade 16 is configured for: axial displacement with the blade holder relative to the body portion by actuation of actuator 48, ¶39; angulation relative to (claim 8) wherein the first blade is configured to angulate about the first axis orthogonal to a longitudinal axis defined by the body portion [wherein the first blade 16, defining the first axis extends orthogonally to a longitudinal axis defined by the first blade holder, Figs. 1 – 2]; (claim 9) wherein the first and second retractor arms includes a ratchet mechanism to maintain respective relative positions of the first and second retractor arms with respect to the body portion [38 and 44, ¶37 - ¶38]; (claim 10) wherein the first or second retractor arm includes a handle portion [at least a gripping portion by 68 or 106, Figs. 6 and 8, ¶45 - ¶47], an arm toeing base [at least a portion by 66 or 104, ¶45 - ¶47], and a blade holder [at least a portion by 64 or 102] configured to secure the corresponding second or third blade thereto [¶45 - ¶47], the blade holder coupled to the arm toeing base by a toeing screw that is rotatable to enable the blade holder to rotate relative to the arm toeing base [actuator 54, Figs. 6 and 8, ¶40]; (claim 13) wherein the first, second, and third blades are configured to define a cavity when proximate each other [bore 31, Fig.1 and ¶35]; (claim 15) wherein the first blade is configured to support an intradiscal shim [wherein blade 202, which is equivalent to blade 16 is capable of supporting shim, i.e. 200 Fig.14 and ¶54 – 55]; (claim 16) wherein the first blade is configured to lock a relative position of the intradiscal shim thereto [wherein blade 202, which is equivalent to blade 16 is capable of locking shim, i.e. 200 thereto, Figs.23-24 and ¶59]; (claim 17) when the first and second retractor arms are in the approximated configuration, the second and third blades define a gap of about 1 mm [with the understanding that the term “about” is a relative term, Figs.1 – 2 show that when the arms 20 and 24 are in the approximated configuration, blades 12 and 14 are capable of directly contacting each other to define a very small gap if none, which can be about 1 mm; alternatively, blades 12 and 14 are capable of being angles as desired relative to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 and 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman et al. (US Pub. 2011/0224497 A1) in view of Baudouin et al. (US Pub. 2012/0245431 A1).
Claims 2 – 4 and 11 – 12, Weiman discloses the limitations of claim 1, as above, and further, Weiman discloses wherein at least a portion of the first and second arms and at least a portion of the blades being formed of a material, wherein at least a portion of the arm toeing base and the blade holder is made of a carbon fiber material [inherently]. 
Weiman does not explicitly disclose wherein at least a portion of the first and second arms being formed of carbon fiber material, and at least a portion of the blades being formed of a carbon fiber material or metal.
Baudouin teaches an analogous retractor [abstract, Figs. 1 – 4] comprising two arms [at least portions of 122 and 126] and three blades [108, 110 and 112], and wherein at least a portion of the arms being formed of carbon fiber material, and at least a portion of the blades being formed of a carbon fiber material or metal [¶164 and ¶167].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Weiman and Baudouin, and form at .
Claims 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman et al. (US Pub. 2011/0224497 A1).
Assuming, Applicant does not agree with the interpretation of claims 15 – 16 under section 102, as above. The office takes alternative interpretation, wherein Weiman discloses in [¶54-¶55] that the concept of the shims [200] which is shown to be applicable to blade [202, Figs. 14 – 24] could be applicable for the blades of retractor system [10, Fig.1] for their benefits. Accordingly, a person skilled in the art knowing the benefits of the addition of shims to retractor blades would have been motivated before the effective filing date of the current application to construct blade 16 of Weiman capable of supporting and locking a shim thereto in view of blade 202 of Weiman. On would have been motivated to do so in order to stabilize and minimize the chance of the retractor relative to a target [Weiman, ¶54].
Assuming, Applicant does not agree with the interpretation of claim 17 under section 102, as above. The office takes alternative interpretation, wherein knowing that the arms and blades of the retractor of Weiman are adjustable relative to each other. A person of ordinary skill in the art before the effective filing date of the current application would have been motivated to adjust the retractor of Weiman to form a gap of about 1 mm between the second and third blades 
Claim 14, Weiman discloses the limitations of claim 1, as above.
Weiman does not explicitly disclose wherein the cavity has a triangular shape.
This would simply be a matter of design choice to one skilled in the art before the effective filing date of the current application to construct the first, second and third blades of Weiman to define a triangular shaped cavity instead of the circular cavity therebetween for the sake of provide an access to a surgical site when the blades move away from each other to retract surrounding tissue, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor having three blades adjustable relative to each other to provide access to a surgical site when retracted. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775